Exhibit 10.14
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
March 17, 2005 by and between Standard Parking Corporation, a Delaware
corporation (the “Company”) and Gerard M. Klaisle (the “Executive”).
RECITALS
     A. The Company is in the business of operating private and public parking
facilities for itself, its subsidiaries, affiliates and others, and as a
consultant and/or manager for parking facilities operated by others throughout
the United States and Canada (the Company and its subsidiaries and affiliates
and other Company-controlled businesses engaged in parking garage management (in
each case including their predecessor’s or successor’s) are referred to
hereinafter as the “Parking Companies”).
     B. In the course of Executive’s employment hereunder, Executive will have
access to highly confidential and proprietary information of the Parking
Companies and their clients, including without limitation the information
referred to in paragraph 6 below.
     C. The Company and Executive desire to commence Executive’s employment
relationship with the Company on and subject to the terms and conditions
hereinafter set forth.
     NOW, THEREFORE, in consideration of: (i) the foregoing premises, (ii) the
mutual covenants and agreements herein contained, and (iii) the salary
continuation payment payable on termination, the Company and Executive hereby
covenant and agree as follows:
     1. Employment Period. The Company shall employ the Executive, and the
Executive shall serve the Company, on the terms and conditions set forth in this
Agreement, for a period beginning on April 4, 2005 (the “Start Date”) and ending
March 31, 2007 (said period of time being the “Initial Employment Period”). The
Initial Employment Period shall automatically extend for additional terms of one
(1) year each (each a “Renewal Period,” collectively the “Renewal Periods”)
unless the Company or Executive shall have given notice in writing of its or his
intention not to renew this Agreement not less than ninety (90) days prior to
the expiration of the Initial Employment Period or any applicable Renewal Period
(the Initial Employment Period, as extended by one or more Renewal Periods,
being hereafter referred to as the “Employment Period”); provided, however, that
the Employment Period shall automatically terminate, without the giving of any
notice, at such time as the Executive achieves the age of sixty-five (65) years
unless the parties shall mutually agree otherwise in writing. Notwithstanding
any termination of this Agreement, all of the terms and provisions set forth in
paragraph 6 of this Agreement shall remain in full force and effect.
     2. Position and Duties. During the Employment Period, the Executive shall
serve as Senior Vice President — Human Resources of the Company, with the
duties, authority and

1



--------------------------------------------------------------------------------



 



responsibilities as are commensurate with such position and as are customarily
associated with such position. In such capacity, the Executive shall report to
the Company’s Executive Vice President and Chief Administrative Officer.
Executive shall hold such other positions in the Company or any of the other
Parking Companies as may be assigned to him from time to time by an authorized
Company official. During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive shall
devote full attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive under this Agreement, use the
Executive’s reasonable best efforts to carry out such responsibilities
faithfully and efficiently. The Executive shall not, during the term of this
Agreement, engage in any other business activities that will interfere with the
Executive’s employment pursuant to this Agreement. Executive shall discharge his
duties and responsibilities under this Agreement in accordance with the
Company’s Code of Conduct presently in effect or as amended and modified from
time to time hereafter as it applies to peer executives.
     3. Compensation.
          (a) Base Salary. Commencing as of the Start Date, the Executive shall
receive base salary at the annual rate of $225,000 (the “Annual Base Salary”).
The Annual Base Salary shall be payable in accordance with the Company’s normal
payroll practice for executives as in effect from time to time, and shall be
subject to review annually in accordance with the Company’s review policies and
practices for executives as in effect at the time of any such review.
          (b) Bonus. For each calendar year ending during the Employment Period
commencing in 2006, the Executive shall be eligible to receive an annual bonus
(the “Annual Bonus”) based upon terms and conditions of an annual bonus program
established for peer executives of the Company (the “Annual Bonus Program”). It
currently is expected that the Annual Bonus will be paid in the month of April
following the calendar year in which the Annual Bonus is earned. The Executive’s
target Annual Bonus (the “Target Annual Bonus”) throughout the Employment Period
will be determined in accordance with the terms of the Annual Bonus Program.
Notwithstanding anything to the contrary herein, the Executive shall be
guaranteed an annual bonus of $30,000 for the period from the Start Date through
December 31, 2005, payable at the same time as payments to the Company’s other
executives are made pursuant to the Company’s Annual Bonus Program for 2005.
          (c) Equity Plan. In the event the Company adopts an equity plan or
program (the “Equity Plan”) for its key executives during the term of this
Agreement, the Executive shall be entitled to participate in the Equity Plan on
a similar basis (if any) as similarly situated Senior Vice Presidents of the
Company from and after the effective date thereof in accordance with the terms
and conditions of the Equity Plan.
          (d) Other Benefits. In addition to the foregoing, during the
Employment Period: (i) the Executive shall be entitled to participate in
savings, retirement, and fringe benefit plans, practices, policies and programs
of the Company as in effect from time to time, including, but not limited to the
Company’s 401(k) plan, on the same terms and conditions as those

2



--------------------------------------------------------------------------------



 



applicable to peer executives; (ii) the Executive shall be entitled to four
(4) weeks of annual vacation, to be taken in accordance with the Company’s
vacation policy as in effect from time to time; and (iii) the Executive and the
Executive’s family shall be eligible for participation in, and shall receive all
benefits under, all group medical, disability and other welfare benefit plans,
practices, policies and programs provided by the Company, as in effect from time
to time, on the same terms and conditions as those applicable to peer
executives.
          (e) Business Expenses. Executive shall be reimbursed by the Company
for those business expenses authorized by the Company and those for which are
necessarily and reasonably incurred on behalf of the Company and which may be
properly be deducted by the Company as business expenses for federal tax
purposes.
     4. Termination of Employment.
          (a) Death or Disability. In the event of the Executive’s death during
the Employment Period, the Executive’s employment with the Company shall
terminate automatically. The Company, in its discretion, shall have the right to
terminate the Executive’s employment because of the Executive’s Disability
during the Employment Period. For purposes of this Agreement, “Disability” shall
mean the absence of the Executive from the Executive’s duties with the Company
on a full-time basis for 180 consecutive business days, or for periods
aggregating 180 business days in any period of twelve months, as a result of
incapacity due to mental or physical illness or injury which is determined to be
total and permanent by a physician selected by the Company or its insurers. A
termination of the Executive’s employment by the Company for Disability shall be
communicated to the Executive by written notice, and shall be effective on the
30th day after receipt of such notice by the Executive (the “Disability
Effective Date”), unless the Executive returns to full-time performance of the
Executive’s duties before the Disability Effective Date.
          (b) By the Company. In addition to termination for Disability, the
Company may terminate the Executive’s employment during the Employment Period
for Cause or without Cause. “Cause” means:
               (i) the continued and willful or deliberate failure of the
Executive to substantially perform the Executive’s duties, or to comply with the
Executive’s obligations, under this Agreement (other than as a result of
physical or mental illness or injury); or
               (ii) illegal acts or misconduct by the Executive, in either case
that is willful and results in material damage to the business or reputation of
the Company.
Upon the occurrence of events constituting Cause as defined in subsection (i) of
this paragraph 4(b), the Company shall give the Executive advance notice of any
such termination for Cause and shall provide the Executive with a reasonable
opportunity to cure.
          (c) Voluntarily by the Executive. The Executive may terminate his
employment by giving written notice thereof to the Company (which shall include
without limitation the Executive’s giving of notice, pursuant to the second
sentence of paragraph 1

3



--------------------------------------------------------------------------------



 



above, of the Executive’s election not to renew the Employment Period),
provided, however, that if Executive terminates his employment for Good Reason,
such termination shall not be considered a voluntary termination by Executive
and Executive shall be treated as if he had been terminated by the Company
pursuant to paragraph 5(a) below. “Good Reason” means any of the following:
               (i) a reduction in the Executive’s Annual Base Salary, which is
not accompanied by a similar reduction in annual base salaries of similarly
situated executives of the Company; or
               (ii) a breach by the Company of this Agreement after Executive
has given to the Company advance written notice of, and a reasonable opportunity
to cure, any such breach.
          (d) Date of Termination. The “Date of Termination” means, as the case
may be: (i) the date of the Executive’s death, (ii) the Disability Effective
Date, (iii) the effective date of the termination of Executive’s employment by
the Company for Cause, as set forth in a written notice from the Company,
(iv) the effective date of the termination of Executive’s employment by the
Company for any reason other than Cause or Disability, (v) the effective date of
termination pursuant to any notice of termination of employment given to the
Company by the Executive, or (vi) the final day of the Employment Period in the
event of its non-renewal or automatic expiration.
     5. Obligations of the Company upon Termination.
          (a) By the Company Other Than for Cause or Disability. If the Company
terminates the Executive’s employment prior to the expiration of the Employment
Period other than for Cause or Disability, or if the Company gives a written
notice of non-renewal of the Employment Period as provided in paragraph 1 above,
the Company shall pay the Executive for any accrued but unused vacation as of
the Date of Termination, and in addition shall, throughout the duration of the
Employment Period:
               (i) continue to pay the Executive the Annual Base Salary and the
Annual Bonus as in effect immediately before the Date of Termination, as and
when such amounts would be paid in accordance with paragraphs 3(a) and
(b) above, provided the amount of any Annual Bonus so paid shall equal the
Target Annual Bonus, and
               (ii) continue to provide welfare benefits to the Executive and
the Executive’s family at least as favorable as those that would have been
provided to them under clause (d)(iii) of paragraph 3 above if the Executive’s
employment had continued until the end of the Employment Period; provided,
however, that with respect to any group medical and/or dental benefit plans in
which the Executive and his family may be enrolled as of the Date of Termination
(the “Health Plans), (x) the Company shall continue to provide coverage under
such Health Plans for a period (the “Medical Continuation Period”) ending on the
first anniversary of the Date of Termination, subsidized by the Company at the
same employer-contribution rate applicable to peer executives enrolled in the
same Health Plans, and (y) the Company may

4



--------------------------------------------------------------------------------



 



provide such coverage pursuant to the Executive’s COBRA rights subsequent to the
Date of Termination; and provided further that during any period when the
Executive is eligible to receive welfare benefits under another
employer-provided plan, the benefits provided by the Company pursuant to this
clause (ii) may be made secondary to those provided under such other plan.
          (b) Death. If the Executive’s employment is terminated by reason of
the Executive’s death prior to expiration of the Employment Period, the Company
shall make, within 30 days after the Date of Termination, a lump-sum cash
payment to the Executive’s estate equal to the sum of (i) the Executive’s Annual
Base Salary through the end of the calendar month in which death occurs,
(ii) any earned and unpaid Annual Bonus for any calendar year ended prior to the
Date of Termination and a prorated Target Annual Bonus for services rendered in
the year of death up to the Date of Termination, (iii) any accrued but unpaid
vacation pay through the end of the calendar month in which death occurs, and
(iv) any other vested benefits to which the Executive is entitled, in each case
to the extent not yet paid, except for any death benefit, in which case the
death benefit shall be paid to Executive’s estate within seven (7) days
following receipt of any such death benefit by the Company from the insurer.
          (c) Disability. If the Executive’s employment is terminated by reason
of the Executive’s Disability prior to the expiration of the Employment Period
in accordance with paragraph 4(a) hereof, the Company shall pay to the Executive
or the Executive’s legal representative, as applicable, for the duration of the
Employment Period (i) the Executive’s Annual Base Salary at the rate in effect
immediately preceding the Date of Termination, provided that any such payments
made to the Executive shall be reduced by the sum of the amounts, if any,
payable to the Executive under any disability benefit plans of the Company or
under the Social Security disability insurance program, (ii) any earned and
unpaid Annual Bonus for any calendar year ended prior to the Date of Termination
and a prorated Target Annual Bonus for services rendered in the calendar year in
which the Date of Termination occurs, and (iii) any other vested benefits to
which the Executive is entitled, in each case to the extent not yet paid,
including, but not limited to accrued but unpaid vacation pay.
          (d) Cause; Voluntary Termination: If the Executive’s employment is
terminated by the Company for Cause at any time, or if the Executive voluntarily
terminates the Executive’s employment as provided in paragraph 4(c) above
(“Voluntary Termination”), the Company shall pay the Executive (i) the Annual
Base Salary through the Date of Termination, (ii) the Annual Bonus for any
calendar year ended prior to the Date of Termination, and (iii) any other vested
benefits to which the Executive is entitled, in each case to the extent not yet
paid, including but not limited to accrued but unpaid vacation pay, and the
Company shall have no further obligations to the Executive under this Agreement
except as may be provided in paragraph 6(g) below with respect to Salary
Continuation Payments.
     6. Protection of Company Assets.
          (a) Trade Secret and Confidential Information. The Executive
recognizes and acknowledges that the acquisition and operation of, and the
providing of consulting services for, parking facilities is a unique enterprise
and that there are relatively few firms engaged in these

5



--------------------------------------------------------------------------------



 



businesses in the primary areas in which the Parking Companies operates. The
Executive further recognizes and acknowledges that as a result of his employment
with the Parking Companies, the Executive has had and will continue to have
access to confidential information and trade secrets of the Parking Companies
that constitute proprietary information that the Parking Companies are entitled
to protect, which information constitutes special and unique assets of the
Parking Companies, including without limitation (i) information relating to the
Parking Companies’ manner and methods of doing business, including without
limitation, strategies for negotiating leases and management agreements;
(ii) the identity of the Parking Companies’ clients, customers, prospective
clients and customers, lessors and locations, and the identity of any
individuals or entities having an equity or other economic interest in any of
the Parking Companies to the extent such identity has not otherwise been
voluntarily disclosed by any of the Parking Companies; (iii) the specific
confidential terms of management agreements, leases or other business
agreements, including without limitation the duration of, and the fees, rent or
other payments due thereunder; (iv) the identities of beneficiaries under land
trusts; (v) the business, developments, activities or systems of the Parking
Companies, including without limitation any marketing or customer service
oriented programs in the development stages or not otherwise known to the
general public; (vi) information concerning the business affairs of any
individual or firm doing business with the Parking Companies; (vii) financial
data and the operating expense structure pertaining to any parking facility
owned, operated, leased or managed by the Parking Companies or for which the
Parking Companies have or are providing consulting services; (viii) information
pertaining to computer systems, including but not limited to computer software,
used in the operation of the Parking Companies; and (ix) other confidential
information and trade secrets relating to the operation of the Company’s
business (the matters described in this sentence hereafter referred to as the
“Trade Secret and Confidential Information”).
          (b) Customer Relationships. The Executive understands and acknowledges
that the Company has expended significant resources over many years to identify,
develop, and maintain its clients. The Executive additionally acknowledges that
the Company’s clients have had continuous and long-standing relationships with
the Company and that, as a result of these close, long-term relationships, the
Company possesses significant knowledge of its clients and their needs. Finally,
the Executive acknowledges the Executive’s association and contact with these
clients is derived solely from his employment with the Company. The Executive
further acknowledges that the Company does business throughout the United States
and that the Executive personally has significant contact with the Company
customers solely as a result of his relationship with the Company.
          (c) Confidentiality. With respect to Trade Secret and Confidential
Information, and except as may be required by the lawful order of a court or
government agency of competent jurisdiction, the Executive agrees that he shall:
               (i) hold all Trade Secret and Confidential Information in strict
confidence and not publish or otherwise disclose any portion thereof to any
person whatsoever except with the prior written consent of the Company;

6



--------------------------------------------------------------------------------



 



               (ii) use all reasonable precautions to assure that the Trade
Secret and Confidential Information are properly protected and kept from
unauthorized persons;
               (iii) make no use of any Trade Secret and Confidential
Information except as is required in the performance of his duties for the
Company; and
               (iv) upon termination of his employment with the Company, whether
voluntary or involuntary and regardless of the reason or cause, or upon the
request of the Company, promptly return to the Company any and all documents,
and other things relating to any Trade Secret and Confidential Information, all
of which are and shall remain the sole property of the Company. The term
“documents” as used in the preceding sentence shall mean all forms of written or
recorded information and shall include, without limitation, all accounts,
budgets, compilations, computer records (including, but not limited to, computer
programs, software, disks, diskettes or any other electronic or magnetic storage
media), contracts, correspondence, data, diagrams, drawings, financial
statements, memoranda, microfilm or microfiche, notes, notebooks, marketing or
other plans, printed materials, records and reports, as well as any and all
copies, reproductions or summaries thereof.
               Notwithstanding the above, nothing contained herein shall
restrict the Executive from using, at any time after his termination of
employment with the Company, information which is in the public domain or
knowledge acquired during the course of his employment with the Company which is
generally known to persons of his experience in other companies in the same
industry.
          (d) Assignment of Intellectual Property Rights. The Executive agrees
to assign to the Company any and all intellectual property rights including
patents, trademarks, copyright and business plans or systems developed, authored
or conceived by the Executive while so employed and relating to the business of
the Company, and the Executive agrees to cooperate with the Company’s attorneys
to perfect ownership rights thereof in the Company or any one or more of the
Company. This agreement does not apply to an invention for which no equipment,
supplies, facility or Trade Secret and Confidential Information of the Company
was used and which was developed entirely on the Executive’s own time, unless
(i) the invention relates either to the business of the Company or to actual or
demonstrably anticipated research or development of the Parking Companies, or
(ii) the invention results from any work performed by the Executive for the
Parking Companies.
          (e) Inevitable Disclosure. Based upon the Recitals to this Agreement
and the representations the Executive has made in paragraphs 6(a) and 6(b)
above, the Executive acknowledges that the Company’s business is highly
competitive and that it derives significant value from both its Trade Secret and
Confidential Information not being generally known in the marketplace and from
their long-standing near-permanent customer relationships. Based upon this
acknowledgment and his acknowledgments in paragraphs 6(a) and 6(b), the
Executive further acknowledges that he inevitably would disclose the Company’s
Trade Secret and Confidential Information, including trade secrets, should the
Executive serve as director, officer, manager, supervisor, consultant,
independent contractor, owner of greater than 1% of the stock, representative,
agent, or executive (where the Executive’s duties as an employee would involve

7



--------------------------------------------------------------------------------



 



any level of strategic, advisory, technical, creative sales, or other similar
input) for any person, partnership, joint venture, firm, corporation, or other
enterprise which is a competitor of the Company engaged in providing parking
facility management services because it would be impossible for the Executive to
serve in any of the above capacities for such a competitor of the Company
without using or disclosing the Company’s Trade Secret and Confidential
Information, including trade secrets. The above acknowledgment concerning
inevitable disclosure is a rebuttable presumption. Executive may, in particular
circumstances, rebut the presumption by proving by clear and convincing evidence
that the Executive would not inevitably disclose trade secret or confidential
information were he to accept employment or otherwise act in a capacity that
would arguably violate this Agreement.
          (f) Non-Solicitation. The Executive agrees that while he is employed
by the Company and for a period of twelve (12) months after the Date of
Termination (provided, however, that the Executive’s agreement pursuant to this
paragraph (f) shall be unlimited in duration as to clause (ii) immediately below
if the Executive shall voluntarily terminate his employment pursuant to
paragraph 4(c) above), the Executive shall not, directly or indirectly:
               (i) without first obtaining the express written permission of the
Company’s General Counsel which permission may be withheld solely in the
Company’s discretion, directly or indirectly contact or solicit business from
any client or customer of the Company with whom the Executive had any contact or
about whom the Executive acquired any Trade Secret or Confidential Information
during his employment with the Company or about whom the Executive has acquired
any information as a result of his employment with the Company. Likewise, the
Executive shall not, without first obtaining the express written permission of
the Company’s General Counsel which permission may be withheld solely in the
Company’s discretion, directly or indirectly contact or solicit business from
any person responsible for referring business to the Company or who regularly
refers business to the Company with whom the Executive had any contact or about
whom the Executive acquired any Trade Secret or Confidential Information during
his employment with the Company or about whom the Executive has acquired any
information as a result of his employment with the Company. The Executive’s
obligations set forth in this paragraph are in addition to those obligations and
representations, including those regarding Trade Secret and Confidential
Information and inevitable disclosure of the Trade Secret and Confidential
Information of the Parking Companies set forth in this paragraph 6; or
               (ii) take any action to recruit or to directly or indirectly
assist in the recruiting or solicitation for employment of any officer, employee
or representative of the Parking Companies.
               It is not the intention of the Company to interfere with the
employment opportunities of former employees except in those situations,
described above, in which such employment would conflict with the legitimate
interests of the Company. If the Executive, after the termination of his
employment hereunder, has any question regarding the applicability of the above
provisions to a potential employment opportunity, the Executive acknowledges
that it is his responsibility to contact the Company so that the Company may
inform the Executive of its position with respect to such opportunity.

8



--------------------------------------------------------------------------------



 



          (g) Salary Continuation Payments. As additional consideration for the
representation and restrictions contained in this paragraph 6, if (i) the
termination of Executive’s employment occurs prior to the expiration of the
Employment Period for any reason other than Cause or the Executive’s Voluntary
Termination, or (ii) the Company gives a written notice of non-renewal of the
Employment Period as provided in paragraph 1 above, then the Company agrees to
pay Executive amounts which, when combined with all amounts payable by the
Company pursuant to either clause (i) of paragraph 5(a) above or clauses (i) and
(ii) of paragraph 5(c) above, will total Executive’s Annual Base Salary and
Target Annual Bonus as in effect immediately preceding the Date of Termination
for a period of twelve (12) months following the Date of Termination (the
“Salary Continuation Payments”). The Salary Continuation Payments shall be
payable as and when such amounts would be paid in accordance with paragraph 3(a)
and (b) above. In the event of (i) the Company’s termination of the Executive’s
employment for Cause, (ii) a Voluntary Termination by the Executive, or
(iii) the automatic termination of the Employment Period when the Executive
attains the age of sixty-five (65) as provided in paragraph 1 above, the Salary
Continuation Payments shall be the total of (x) any and all amounts due the
Executive by reason of and in accordance with the provisions of paragraph 5(d)
above, plus (y) the sum of $50,000 payable in equal monthly installments of
$4,166.67 over a 12-month period following the Date of Termination. If the
Executive breaches this Agreement at any time during the twelve (12) month
period following the Date of Termination, the Company’s obligation to continue
any Salary Continuation Payments shall immediately cease, and the Executive
shall immediately return to the Company all Salary Continuation Payments paid up
to that time. The termination of Salary Continuation Payments shall not waive
any other rights at law or equity which the Company may have against Executive
by virtue of his breach of this Agreement. The Company’s obligation to make
Salary Continuation Payments shall also cease with respect to periods after
Executive’s death.
          (h) Remedies. The Executive acknowledges that the Company would be
irreparably injured by a violation of the covenants of this paragraph 6 and
agrees that the Company, or any one or more of the Parking Companies, in
addition to any other remedies available to it or them for such breach or
threatened breach, shall be entitled to a preliminary injunction, temporary
restraining order, or other equivalent relief, restraining the Executive from
any actual or threatened breach of any of the provisions of this paragraph 6. If
a bond is required to be posted in order for the Company or any one or more of
the Company to secure an injunction or other equitable remedy, the parties agree
that said bond need not exceed a nominal sum. This paragraph shall be applicable
regardless of the reason for the Executive’s termination of employment, and
independent of any alleged action or alleged breach of any provision hereby by
the Company. If at any time any of the provisions of this paragraph 6 shall be
determined to be invalid or unenforceable by reason of being vague or
unreasonable as to duration, area, scope of activity or otherwise, then this
paragraph 6 shall be considered divisible (with the other provisions to remain
in full force and effect) and the invalid or unenforceable provisions shall
become and be deemed to be immediately amended to include only such time, area,
scope of activity and other restrictions, as shall be determined to be
reasonable and enforceable by the court or other body having jurisdiction over
the matter, and the Executive expressly agrees that this Agreement, as so
amended, shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.

9



--------------------------------------------------------------------------------



 



               (i) Attorneys’ Fees. In the event of litigation in connection
with or concerning the subject matter of this Agreement, the prevailing party
shall be entitled to recover all costs and expenses of litigation incurred by
it, including attorneys’ fees and, in the case of the Company, reasonable
compensation for the services of its internal personnel. In the event of a
voluntary settlement of any dispute between the parties, each party shall bear
its own costs and attorneys’ fees.
     7. Incorporation of Recitals. The Recitals set forth above are hereby
incorporated as material terms of this Agreement.
     8. Severability. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).
     9. Notices. Any notice which any party shall be required or shall desire to
serve upon the other shall be in writing and shall be delivered personally or
sent by registered or certified mail, postage prepaid, or sent by facsimile or
prepaid overnight courier, to the parties at the addresses set forth below (or
such other addresses as shall be specified by the parties by like notice):

     
In the case of Executive to:
  Gerard M. Klaisle
1021 Prairie Avenue
Park Ridge, IL 60068
 
   
In the case of the Company to:
  Standard Parking Corporation
900 North Michigan Avenue
Suite 1600
Chicago, Illinois 60611
Attention: General Counsel

     10.  Applicable Law; Submission to Jurisdiction. This Agreement shall be
construed in accordance with the laws and decisions of the State of Illinois in
the same manner applicable to contracts made and to be performed entirely within
the State of Illinois and without regard to the conflict of law provisions
thereof. Executive and the Company agree to submit himself and itself, as
applicable, to the non-exclusive general jurisdiction of any United States
federal or Illinois state court sitting in Chicago, Illinois and appellate
courts thereof, in any legal action or proceeding relating to this Agreement or
Executive’s employment with the Company.
     11.  Nonalienation. The interests of the Executive under this Agreement are
not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Executive or the Executive’s beneficiary.

10



--------------------------------------------------------------------------------



 



     12.  Amendment. This Agreement may be amended or cancelled only by mutual
agreement of the parties in writing without the consent of any other person.
     13.  Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
     14.  Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise, of
all or substantially all of the Company’s assets and business. The Executive’s
duties hereunder are personal and may not be assigned.
     15. Entire Agreement. Except as otherwise noted herein, this Agreement,
constitutes the entire agreement between the parties concerning the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings, either oral or in writing, if any, between the parties relating
to the subject matter hereof.
     16.  Acknowledgement by Executive. The Executive has read and fully
understands the terms and conditions set forth herein, has had time to reflect
on and consider the benefits and consequences of entering into this Agreement
and has had the opportunity to review the terms hereof with an attorney or other
representative, if he so chooses. The Executive has executed and delivered this
Agreement as his free and voluntary act, after having determined that the
provisions contained herein are of a material benefit to him, and that the
duties and obligations imposed on him hereunder are fair and reasonable and will
not prevent him from earning a livelihood following the Date of Termination.
     IN WITNESS WHEREOF, the Executive and the Company have executed this
Agreement as of the day and year first written above.

            STANDARD PARKING CORPORATION
      By:           James A. Wilhelm        President and Chief Executive
Officer        EXECUTIVE:
            Gerard M. Klaisle           

11